                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


VAULT, LLC,                           )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )           1:18-CV-00633
                                      )
DELL INC.,                            )
                                      )
                   Defendant.         )

                     MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

      Plaintiff Vault, LLC (“Vault”) brings this action against

Dell Inc. (“Dell”) for breach of contract, fraud, and unfair and

deceptive trade practices arising out of a business relationship.

(Doc. 2.)      Before the court is Dell’s motion to dismiss the

complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) or,

in   the   alternative,   to   transfer   venue    pursuant   to   28   U.S.C.

§ 1404(a) based on a forum-selection provision of an agreement

between the parties.      (Doc. 7.)   Vault opposes the motion and moves

to seal its response brief and an attachment.          (Doc. 13.)       For the

reasons set forth below, the court declines to address the motion

to dismiss, grants the motion to transfer, and denies the motion

to seal as moot.

I.    BACKGROUND

      The allegations of the complaint, taken in the light most

favorable to Vault, as well as evidence submitted by the parties
appropriate for consideration at this stage as to the motion to

transfer shows the following:

     Dell is a corporation organized under the laws of the state

of Delaware, doing business in North Carolina.                    (Doc. 2 ¶ 2.)

Vault is a limited liability company organized under the laws of

North Carolina, with a principal place of business in Guilford

County, North Carolina.       (Id. ¶ 1.)      Vault is an “industry-leading

producer of tablet enclosures and has worked with a variety of

electronics companies.”        (Id. ¶ 5.)

     In   October   2015,     Vault   was     invited   by    Sherie    Meek   (now

“Stephenson” 1),    Dell’s    Program       Manager   of     Original   Equipment

Manufacturers (“OEMs”), to design a Venue 8 Pro 5855 Product Sleeve

enclosure (the “product”) for a Dell Venue 8 Pro 5855 electronic

tablet.    (Id. ¶ 6.)        Meek told Vault that the tablet would be

distributed through Dell sales representatives and through Dell’s

OEM customers.      (Id.)      Meek and her team represented to Vault

President James Cagle that a Dell OEM, Oracle/Micros (“Oracle”),

needed “‘tens of thousands’ of product units” and that the project

would have an estimated value of over $20 million.                (Id. ¶¶ 7–8.)

When Cagle expressed concerns about designing the product because

of the frequency with which tablets are updated in the electronics



1
 The declaration of Sherie Stephenson explains that although her current
last name is “Stephenson,” throughout her employment with Dell she “most
often used her maiden name, Sherie Meek, for professional interactions,
including communicating with other businesses.” (Doc. 8-2 ¶ 2.)

                                        2
industry, Meek and Dell representatives Mike Griffith and John

McDonald guaranteed that the “end-of-life date” for the tablet

would occur no earlier than February 2018.       (Id. ¶ 10.)

     Dell and Vault entered into a Master Relationship Agreement

(“MRA”), 2 effective December 10, 2015, which states that it sets

forth “the only terms under which Dell will purchase and license

Solutions   [defined   as   hardware,   software,   and   other   related

services] from Provider [Vault].”         (Doc. 8-1 at 2; Doc. 14-1

§§ 1.9, 2.1.)    The MRA provides further that it “shall apply to

all Solutions purchased from Provider [Vault].”        (Doc. 8-1 at 2.)

Among the other provisions is a forum-selection clause that states:

     Provider [Vault] and Dell irrevocably submit and consent
     to the exclusive jurisdiction and venue of the U.S.
     District Court for the Western District of Texas (Austin
     Division) or if there is no basis for federal
     jurisdiction, then any claims must be brought in the
     Texas State District Court in Williamson County, Texas.
     The Parties agree that such courts shall be the exclusive
     proper forum for the determination of any claim or
     dispute arising out of, or in connection with, this
     agreement and waive any objection to venue or
     convenience of forum.

(Doc. 8-1 § 12.8.)

     Vault contends that, relying on the representations of the

Dell personnel noted above, it entered into an agreement with Dell

(the date not alleged in the complaint) to develop, design, and

manufacture the Venue 8 Pro 5855 Sleeve tablet enclosures.         (Doc.


2
 The MRA is not expressly mentioned in the complaint but, for the reasons
noted infra, may be considered by the court as to Dell’s motion to
transfer venue.

                                   3
2 ¶ 12.)     Dell allegedly arranged for its “purchasing agents,”

World Wide Technology (“WWT”) and Synnex Corporation (“Synnex”),

to purchase product units from Vault pursuant to purchase orders.

(Id.     ¶ 13.)    At   Dell’s    direction,   Vault   completed   case

modifications to the product that were not in the original scope

of the product and manufactured custom-made product units for

Oracle that included trademarked logos, custom programming, and

custom physical modification.      (Id. ¶¶ 15–20.)

       In December 2016, Oracle canceled its order with Dell.       (Id.

¶ 22.)    Vault worked with Dell to find a substitute purchaser for

the product units, and while Dell committed to issue new purchase

orders to Vault in place of the WWT and Synnex purchase orders, it

failed to do so.    (Id. ¶ 23.)    Vault has been left with thousands

of custom product units with modifications that “have essentially

rendered the Product units unsalable after Oracle canceled its

order with Dell,” because no other purchasers are interested in

them.    (Id. ¶ 25.)

       Vault filed suit against Dell in the General Court of Justice,

Superior Court Division, Guilford County, North Carolina.          (Doc.

2.)     Dell timely removed the action to this court (Doc. 1) and

brought the instant motion to dismiss or, in the alternative, to

transfer (Doc. 7).      Having been fully briefed, the motions are

ready for consideration.



                                    4
II.    ANALYSIS

       A.   Motion to Seal

       As a preliminary matter, the court addresses Vault’s motion

to seal its unredacted response brief and a portion of the MRA

attached as Exhibit 1 (Docs. 14, 14-1).        (Doc. 13.)   Vault has

filed a redacted version of the MRA in the public record (Doc. 12-

1) and moves to seal the original only because Dell filed a

redacted version of the MRA in support of its motion (Doc. 8-1)

and Vault’s response seeks to rely on page 2 of the document. (Doc.

13.)    Dell has since stated, however, that it does not contend

that the provisions at issue meet the standards for sealing (Doc.

18 at 1) and indeed quotes portions of the same material in its

reply brief.      (Doc. 17 at 2, 7.)    Consequently, Dell has waived

any claim of confidentiality as to page 2 of the MRA, and Vault’s

motion to seal will be denied as moot.      The documents filed under

seal (Docs. 14, 14-1, 14-2) shall be be unsealed.

       B.   Motion to Transfer Pursuant to § 1404(a)

       Vault argues that Dell’s motion to dismiss or transfer should

be denied because it relies on the forum-selection and choice-of-

law provisions of Dell’s MRA, which the complaint does not allege

is involved.      (Doc. 14 at 4.)   Vault argues that the MRA was not

attached to, referred to, or “integral to” the complaint, “is not

an agreement to develop, design, or manufacture anything,” is not

relied upon by it, and therefore should not be considered by the

                                    5
court on the Rule 12(b)(6) motion to dismiss.                 (Doc. 14 at 4–5.)

Dell contends that the MRA is incorporated by reference in the

complaint and has attached a copy to its brief.               (Doc. 8 at 3 n.2;

Doc.   8-1.)     Neither    party      addresses    whether    the    MRA    can   be

considered for purposes of deciding the motion to transfer.

       In reviewing a motion to transfer, the court may consider

evidence outside the pleadings.          Brooks-Williams v. Keybank, N.A.,

No. WDQ-15-559, 2015 U.S. Dist. LEXIS 169188, at *2 n.4 (D. Md.

Dec. 17, 2015).    Courts regularly do so.          See, e.g., id.; Weishaupt

v. Boston College, No. 1:11-cv-1122, 2012 WL 1439030, at *3–6

(M.D.N.C. April 24, 2012).             In fact, such evidence is usually

necessary to meet the moving party’s burden of proving that the

balance of the § 1404(a) factors weighs in favor of transfer. See,

e.g., Weishaupt, 2012 WL 1439030, at *2.              Because the court will

decline to consider the motion to dismiss, it need not determine

whether the MRA and other exhibits attached to the motion are

incorporated into the complaint by reference.                  For purposes of

deciding   the   motion     to   transfer,    the   court     may    consider      all

properly authenticated exhibits that are relevant.                   These include

the MRA (Doc. 8-1), two declarations of Sherie Stephenson (Docs.

8-2,   17-1),    page   2   of   the   MRA   (Docs.   12-1,    14-1),       and    the

declaration of James Cagle (Docs. 12-2, 14-2).

       Dell urges the court to transfer this action to the Western

District of Texas based on the forum-selection clause of the MRA,

                                         6
which Dell asserts is the only contract entered into between Vault

and    Dell    referenced     in        the       complaint    and    governs       their

relationship.     (Doc. 8 at 1–2.)             Vault opposes application of the

forum-selection clause and argues that the MRA is not relevant to

its claims.     (Doc. 14 at 5.)          For the reasons laid out below, the

court finds that the forum-selection clause of the MRA governs the

claims in this action.

       Under 28 U.S.C. § 1404(a), “[f]or the convenience of parties

and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where

it might have been brought or to any district or division to which

all parties have consented.” Section 1404(a) “provides a mechanism

for    enforcement     of   forum-selection            clauses    that      point    to   a

particular federal district.”                 Atl. Marine Constr. Co., Inc. v.

U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 59 (2013).

“[A]   proper   application        of    § 1404(a)       requires     that     a    forum-

selection clause be ‘given controlling weight in all but the most

exceptional cases.’”        Id. at 59–60 (quoting Stewart Org., Inc. v.

Ricoh Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)).

Where there is a valid forum-selection clause, a modified version

of the common-law doctrine of forum non conveniens applies.                          Atl.

Marine, 571 U.S. at 60–66; BAE Sys. Tech. Sol. & Servs. v. Republic

of Korea’s Def. Acquisition Program Admin., 884 F.3d 463, 470–71

(4th    Cir.   2018)   (finding         the       modified    forum   non    conveniens

                                              7
framework applies only to mandatory forum-selection clauses).

     If    a    forum-selection     clause   is    mandatory      rather    than

permissive,     courts   in   the   Fourth   Circuit    enforce    the     forum-

selection clause unless it would be unreasonable to do so.                  BAE,

884 F.3d at 470.         A mandatory forum-selection clause “requires

litigation to occur in a specified forum,” while “a permissive

clause permits litigation to occur in a specified forum but does

not bar litigation elsewhere.”         Id.   “A forum selection clause is

permissive unless it contains ‘specific language of exclusion.’”

Id. at 472.       A mandatory forum-selection clause “identifies a

particular state or court as having exclusive jurisdiction over

disputes arising out of the parties’ contract and their contractual

relationship.”        S & D Coffee, Inc. v. GEI Autowrappers, 995 F.

Supp.   607,    609    (M.D.N.C.    1997).    Clauses    providing       that   a

particular place constitutes the “sole,” “only,” or “exclusive”

forum have been found to be mandatory.            BAE, 884 F.3d at 472.

     Here, the forum-selection clause in the MRA provides that the

parties    “irrevocably       submit   and   consent    to   the     exclusive

jurisdiction and venue of the U.S. District Court for the Western

District of Texas (Austin Division) or if there is no basis for

federal jurisdiction, then any claims must be brought in the Texas

State District Court in Williamson County, Texas.”                  (Doc. 8-1

§ 12.8.)       It further states that “the parties agree that such

courts shall be the exclusive proper forum for the determination

                                       8
of any claim or dispute arising out of, or in connection with,

this agreement and waive any objection to venue or convenience of

forum.”   (Id.)    The forum-selection clause is mandatory, because

it designates the U.S. District Court for the Western District of

Texas as the exclusive proper forum for cases with a basis for

federal jurisdiction and, in cases where there is no basis for

federal jurisdiction, the Texas State District Court in Williamson

County as the exclusive proper forum. (Id.)          This is consistent

with clauses typically found to be mandatory.         See BAE, 884 F.3d

at 472; Turfworthy, LLC v. Dr. Karl Wetekam & Co. KG, 26 F. Supp.

3d 496, 506 (M.D.N.C. 2014).       The clause identifies the specific

courts in which the parties agree to bring any action (one court

for actions based on federal jurisdiction and one court for actions

lacking federal jurisdiction) and includes language providing that

these two courts shall be the exclusive forums.        See Garrett v. MD

Rehab, LLC, No. 3:16cv765, 2016 WL 7478975, at *1–2 (W.D.N.C. Dec.

29, 2016) (finding that a forum-selection clause providing that

the parties consented to the jurisdiction of “such courts” meant

the federal and state courts of Delaware and was mandatory).

     Where   the   clause   is   mandatory,   the   modified   forum   non

conveniens framework outlined in Atlantic Marine applies, and the

usual § 1404(a) analysis is modified in three ways.        Atl. Marine,

571 U.S. at 62–66; BAE, 884 F.3d at 471.        First, the plaintiff’s

choice of forum merits no weight.       Atl. Marine, 571 U.S. at 63.

                                    9
“Rather, as the party defying the forum-selection clause, the

plaintiff bears the burden of establishing that transfer to the

forum   for   which    the     parties      bargained   is    unwarranted.”       Id.

Second, the court must not consider the parties’ private interests

aside from those embodied in the forum-selection clause, and

instead should only consider public interests.                 Id. at 64.     Third,

“when   a   party     bound    by    a    forum-selection     clause     flouts   its

contractual obligation and files suit in a different forum, a

§ 1404(a) transfer of venue will not carry with it the original

venue’s choice of law rules.”              Id.

     Under this modified framework, the burden rests with Vault to

establish     that    transfer      to    the    mandatory    forum,    the   Western

District of Texas, is unwarranted.                  Id. at 63.         Vault opposes

enforcement of the forum-selection clause and urges the court to

analyze     Dell’s    motion    to       transfer   under    the   usual   § 1404(a)

standard.     (Doc. 14 at 17–18.)           Vault provides three arguments to

support its position.          (Id. at 17.)

     First, Vault argues that the MRA is only an unenforceable

agreement to agree and is not the agreement it alleges in the

complaint.     (Id. at 5, 17.)           Vault contends that the MRA fails to

specify a product, price, or quantity, merely sets forth terms for

a future agreement between the parties, and is not binding in the




                                            10
absence     of    a       Dell   purchase    order   (or    “PO”). 3     (Id.    at     11.)

According to Vault, the only purchase orders referenced in the

complaint were issued by entities other than Dell — WWT and Synnex.

(Id.)

        Dell responds that the MRA is a valid contract because it

“‘appli[ies] to all Solutions purchased from [Vault],’ [Doc. 8-1]

at    1,    and      is    supported    by    mutual    consideration,          including

confidentiality obligations, id. § 12.3; publicity limitations,

id.     § 12.4;       a    forum    selection      clause,    id.      § 12.8;    and    an

integration clause that supersedes all prior agreements.                                Id.

§ 12.13.”         (Doc. 17 at 9–10 (first and second alterations in

original).)          Dell characterizes Vault’s attempt to avoid the MRA

by relying on POs by WWT and Synnex as “internally contradictory

and fatal” to its claim that Dell is responsible contractually for

purchase orders issued by third parties.                    (Id. at 10.)

        The court need not decide whether the MRA itself, which

neither party disputes having signed (Doc. 8-1 at 2), constitutes

an enforceable contract, especially where the entire document is

not before the court.              This is because all parties agree that it

would      be   an    enforceable      contract      when    combined     with    related




3
 A “Dell PO” is defined in the MRA as “a purchase order or other mutually
acceptable ordering document or method issued by Dell to purchase or
license any Solution described in a Schedule.” (Doc. 14-1 § 1.2).


                                              11
purchase orders (Doc. 14 at 10–12; Doc. 17 at 9–10). 4

     “[W]here the execution of one contract depends upon the

execution of other contracts, the contracts must be construed

collectively.”    Encompass Advisors, Ltd. v. Unapen, Inc., 686 F.

Supp. 2d 607, 613–14 (W.D.N.C. 2009) (quoting 11 Richard A. Lord,

Williston on Contracts § 30:26 (4th ed. 2018)).          Here, the MRA

clearly contemplates the execution of subsequent purchase orders,

which it purports to govern.        Dell contends, and has provided

evidence to suggest, that the MRA governs its business relationship




4
  Whether such a master agreement constitutes an enforceable contract
independent of subsequent purchase orders depends on the specific
promises made.    Courts find in some instances that an overarching
agreement is enforceable on its own but in other instances that such an
agreement, without a purchase order, is merely an unenforceable agreement
to agree. Compare Charleston Marine Containers Inc. v. Sherwin-Williams
Co., 165 F. Supp. 3d 457, 463–65 (D.S.C. 2016) (holding that a choice
of law provision contained in a supply agreement with an integration
clause pursuant to which plaintiff agreed to purchase products applied
to subsequent purchase orders, because the court found that the supply
agreement was an enforceable requirements contract), and Fifth Third
Bank v. McClure Props., Inc., 724 F. Supp. 2d 598, 603 (S.D.W. Va. 2010)
(finding that a commitment letter to enter into future loans was a valid
and enforceable contract), and Orion Worldwide Travel, LLC v.
Commonwealth Foreign Exch., Inc., No. 1:09cv1148, 2009 WL 4064109, at
*4 (E.D. Va. Nov. 20, 2009) (finding that an agreement outlining the
relationship between the parties in future currency transactions was the
primary contract and its terms governed the subsequent contracts for
specific currency transactions), with Dynport Vaccine Co. LLC v. Lonza
Biologics, Inc., No. JKB-14-2921, 2015 WL 2036510, at *3–4 (D. Md. April
30, 2015) (holding that a basic ordering agreement, in which one company
agreed to provide services pursuant to task orders, lacked the “critical
element of mutuality of obligation” necessary to constitute an
enforceable contract, and instead finding that the task orders were the
relevant contracts), and Venture Media Ltd. P’ship v. Colt’s Plastics
Co., Inc., No. 98-1155, 168 F.3d 484, at *3 (4th Cir. 1999) (holding
that a proposal form containing prices and general conditions was an
offer, and the subsequent purchase orders were the form of acceptance).


                                   12
with Vault; 5 this would include the WWT and Synnex purchase orders

— at least under Vault’s theory of the case.        See (Docs. 8-1, 8-

2, 17-1.)     Whether or not true, it is enough that Vault hinges

Dell’s contractual liability on the claim that WWT and Synnex were

Dell’s “purchasing agents.”       (Doc. 2 ¶¶ 13, 14, 32, 33, 40.)

Vault’s breach of contract claim alleges that “Dell, through its

purchasing agents [WWT and Synnex], agreed to purchase the Product

units and components to the Product units” and that “Dell has

repudiated the contract by refusing to pay Vault the purchase

orders price.”    (Doc. 2 ¶¶ 32–33, 37 (emphasis added).)          Vault

alleges further that “Dell’s breaches of contract” have damaged

Vault in the amount of the purchase orders from WWT and Synnex —

$982,428. (Id. ¶¶ 32, 38 (emphasis added).) These are allegations

that Dell agreed to purchase the product units and that Dell, not

WWT or Synnex, repudiated the contract.          (Id. ¶¶ 33, 37-38.) 6

Under Vault’s own theory, the purchase orders would be incidental

to the MRA.    Cf. Sucampo Pharm., Inc. v. Astellas Pharma, Inc.,



5
  In her declaration, Stephenson states that Dell and Vault entered into
the MRA “relating to and governing that project” and that the copy
attached to Dell’s motion is a true and correct copy. (Doc. 8-2 ¶ 4.)
In her second declaration, Stephenson states that “Dell and Vault entered
into a single contract, the [MRA] attached to my first declaration, that
governed all purchases of Vault Tablet sleeves for the Dell Venue 8 Pro
5855 tablet that are at issue in Vault’s Complaint.” (Doc. 17-1 ¶ 3.)
6
  Vault also argues that the MRA does not apply to disputes between Vault
and Dell Inc. because “Dell” as used in the MRA means “Dell USA L.P.,
on behalf of itself, Dell Inc. and Dell Inc.’s direct and indirect
subsidiaries.” (Doc. 14 at 8 n.1.) This argument is unpersuasive.

                                   13
471 F.3d 544, 551 (4th Cir. 2006), abrogated on other grounds as

recognized by S. Coal Corp. v. IEG PTY, Ltd., No. 2:14cv617, 2016

WL 8735622, at *2 (E.D. Va. Feb. 26, 2016).

     Vault’s argument urging the court to ignore the terms of the

MRA on the basis that it is unenforceable without the issuance of

“Dell” purchase orders fails because, based on the evidence before

the court and Vault’s own complaint, if Dell has any contractual

liability to Vault, the WWT and Synnex purchase orders can only

logically be issued pursuant to the terms of the MRA.            Cf. id. at

551 (“There is no reasonable reading of the word ‘incidental’ in

the forum-selection clause that would exclude the Safety Agreement

from its coverage.”). Vault’s attempt to avoid the MRA contradicts

its theory of liability, which is dependent upon Dell’s contractual

liability to it for breaches of contracts with Synnex and WWT.

     “In the Fourth Circuit, when a primary contract governing the

transactions    between   two   parties   contains   a   forum    selection

clause, such a clause will apply to incidental agreements entered

into pursuant to the original contract.”       Orion Worldwide Travel,

LLC v. Commonwealth Foreign Exch., Inc., No. 1:09cv1148, 2009 WL

4064109, at *4 (citing Sucampo, 471 F.3d at 551).                The forum-

selection clause in the MRA applies to “any claim or dispute

arising out of, or in connection with, this agreement.”            (Doc. 8-

1 § 12.8.)     This includes Vault’s alleged agreement with Dell to

manufacture tablet sleeves (Doc. 2 ¶ 12 (“Vault entered into an

                                   14
agreement with Dell to develop, design, and manufacture the Venue

8 Pro 5855 Sleeve enclosure for the Tablet.”)), Vault’s claim that

Dell made false representations “in order to induce Vault to enter

into the agreement with Dell to develop and produce the Product”

(id. ¶ 49), and its claim that Dell contracted with it through the

WWT and Synnex purchase orders (id. ¶¶ 32–33, 36–38).                The MRA

repeatedly expresses the parties’ intent to have the MRA apply to

all purchases between Vault and Dell, (Doc. 8-1 at 2 (“This

agreement shall apply to all Solutions purchased from provider.”);

Doc. 14-1 § 2.1 (“This Agreement sets forth the only terms under

which Dell will purchase and license Solutions from Provider

[Vault].”)), that the MRA terms constitute the entire agreement

between the parties with respect to the subject matter in the MRA

(Doc. 8-1 § 12.13), and that the terms of the MRA apply to all

Dell purchase orders and replace any other agreements with respect

to the subject matter of the MRA (id.; Doc. 14-1 § 2.2).            See Drews

Distrib., Inc. v. Silicon Gaming, Inc., 245 F.3d 347, 350–51 (4th

Cir. 2001) (finding that because the parties agreed to arbitrate

any   claim   “‘arising   out   of    or   related   to’   the    Distributor

Agreement,” it was “immaterial that the present dispute grew out

of the Letter Agreement, which contains no arbitration clause, if

the   dispute   also   ‘relates      to’   the   Distributor     Agreement”);

Charleston Marine Containers Inc. v. Sherwin-Williams Co., 165 F.

Supp. 3d 457, 463–64 (D.S.C. 2016) (finding that an integration

                                      15
clause, which stated that the agreement constituted “the entire

agreement between the parties . . . with reference to the subject

matter    hereof,”      indicated     that    the   agreement   was   the   final

expression of the parties’ agreement and precluded the purchase

orders    from       altering   the     parties’     obligations);       Encompass

Advisors, 686 F. Supp. 2d at 611–12 (finding a third agreement,

which    was   the    alleged   basis    of   breach   but   was   not   directly

mentioned in the complaint, to be “integral to the relationship of

[the] parties and plaintiff’s causes of action”). 7                Consequently,

Vault cannot avoid the MRA by simply omitting reference to it in




7
  Federal courts determine the validity of a forum-selection clause
according to federal law. Albemarle Corp. v. AstraZeneca UK Ltd., 628
F.3d 643, 650 (4th Cir. 2010). “A crucial distinction exists between
the interpretation of a forum selection clause and the enforcement of
such a clause.” Queen City Pastry, LLC v. Bakery Tech. Enters., LLC,
No. 5:14-cv-143, 2015 WL 3932722, at *3 (W.D.N.C. June 26, 2015). While
the body of law specified in a valid choice-of-law clause governs the
interpretation of a forum-selection clause, federal law governs its
enforcement.   Id.   “However, when the resolution of a choice-of-law
determination would not alter the disposition of a legal question, a
reviewing court need not decide which body of law controls.”         Id.
(quotation marks omitted).    Here, the choice-of-law clause points to
Texas law as governing (Doc. 8-1 § 12.8), though Vault argues that North
Carolina law should apply (Doc. 14 at 12).        Because examining the
contract under either state’s law will not affect the outcome of this
motion, the court will analyze the interpretation of the forum-selection
clause under North Carolina law.     Compare USAA Texas Lloyds Co. v.
Menchaca, 545 S.W.3d 479, 501 n.21 (Tex. 2018) (elements of a valid
contract under Texas law are offer, acceptance, a meeting of the minds
on the essential terms of the contract (mutual assent), each party’s
consent to the terms, and execution and delivery of the contract with
the intent that it be mutual and binding), with Se. Caissons, LLC v.
Choate Constr. Co., 784 S.E.2d 650, 654 (N.C. Ct. App. 2016) (North
Carolina law requires offer, acceptance, consideration, and mutuality
of assent to the contract’s essential terms to form a valid contract).


                                         16
the complaint. 8

     Second, Vault argues that the MRA fails to identify what

claims   fall   within   the   scope    of     its   exclusive   jurisdiction

provision.   (Doc. 14 at 17.)    As Dell points out, this argument is

unpersuasive.      (Doc. 17 at 9.)          The MRA clearly identifies the

scope of this provision, which states:

     The parties agree that such courts shall be the exclusive
     proper forum for the determination of any claim or
     dispute arising out of, or in connection with, this
     agreement and waive any objection to venue or
     convenience of forum.

(Doc. 8-1 § 12.8 (emphasis added).)            The Fourth Circuit has held

that a forum-selection clause containing “‘in connection with’

language broadens the scope of the clause beyond pure contract

claims and extends it to ‘every dispute between the parties having

a significant relationship to the contract regardless of the label

attached to the dispute.’”      Bartels v. Saber Healthcare Grp., LLC,

880 F.3d 668, 678 (4th Cir. 2018) (quoting J.J. Ryan & Sons, Inc.

v. Rhone Poulenc Textile, S.A., 863 F.2d 315, 321 (4th Cir. 1988)).



8
  Even if the alleged “agreement” with Dell were some agreement other
than the MRA, Vault still cannot avoid the MRA. If the alleged agreement
came first, Vault would nevertheless be bound by the MRA, which contains
an integration clause that supersedes all prior agreements, written or
oral. (Doc. 8-1 § 12.13.) If the alleged agreement came after the MRA,
it falls within the MRA’s broad terms, as explained above. Moreover,
the MRA was executed effective December 10, 2015 (id. at 2), while Vault
allegedly entered into the WWT contracts on June 30, July 25, and
September 29, 2016 (Doc. 2 ¶ 13) and the Synnex contracts in “late August
to early October 2016 (id. ¶ 14). Thus, any contractual relationship
founded on the WWT and Synnex work, which is the basis of Vault’s lawsuit,
post-dates the MRA.

                                       17
Thus, the MRA broadly includes Vault’s alleged dispute, including

its fraud and unfair trade practice claims.

        Third, Vault argues that the MRA “specifies an ‘exclusive

proper forum’ that does not exist and which is not the Western

District of Texas.”         (Doc. 14 at 17.)          According to Vault, the

MRA’s phrase “such courts” creates an unenforceable obligation,

because the Western District of Texas and the Texas State District

Court in Williamson County, Texas, are not a single forum in which

claims can be brought.       (Id. at 9.)         Dell contends that the forum-

selection clause clearly orders the priority of forums, rendering

the phrase “such courts” unambiguous and enforceable.                      (Doc. 17 at

8–9).

     Read as a whole, the phrase “such courts” in the MRA plainly

indicates    that    the   Western    District       of     Texas    has    exclusive

jurisdiction over claims subject to federal jurisdiction, and the

Texas   State   District     Court    in       Williamson    County,       Texas,   has

exclusive jurisdiction over claims lacking federal jurisdiction.

(Doc. 8-1 § 12.8.)         There is no question, therefore, that “such

courts” means that the exclusive proper forum for claims subject

to federal jurisdiction is the Western District of Texas.                           See

Garrett,    2016    WL   7478975,    at    *2–3    (enforcing       forum-selection

clause providing that “such courts” meant the state and federal

courts of Delaware and ordering transfer under the mandatory forum-

selection clause pursuant to Atlantic Marine); Brown v. Advanced

                                          18
Dig. Sols., No. 5:17-cv-00034-RLV-DSC, 2017 WL 3838640, at *10–11

(W.D.N.C. Sept. 1, 2017) (finding that a forum-selection clause

providing that jurisdiction for the resolution of disputes “shall

lie in the state or federal courts of Marion County, Indiana” was

mandatory    and      enforceable    because    it   contained   language   that

“indicate[d] specific intent for exclusive venue” (quotation marks

omitted) (emphasis added)).

      For all these reasons, the forum-selection clause in the MRA

applies to Vault’s claims, and none of Vault’s arguments weighs

against enforcement of the forum-selection clause in this case.

      “A forum selection clause is presumed valid and should be

enforced unless there is a ‘clear showing’ that it is unreasonable

under the circumstances.”           Brown, 2017 WL 3838640 at *12 (quoting

Allen v. Lloyd’s of London, 94 F.3d 923, 928 (4th Cir. 1996)).                A

forum-selection clause is unreasonable if (1) it was induced by

fraud or overreaching; (2) the complaining party will be deprived

of   his   day   in    court   because    of   the   grave   inconvenience   or

unfairness of the selected forum; (3) the fundamental unfairness

of the chosen law may deprive the plaintiff of a remedy; or (4)

enforcement of the clause would contravene a strong public policy

of the forum state.        The Hipage Co., Inc. v. Access2Go, Inc., 589

F. Supp. 2d 602, 612 (E.D. Va. 2008) (quotation marks omitted)

(quoting Allen, 94 F.3d at 928).               Vault has failed to make any

argument that any of the four factors provided by Allen supports

                                         19
a finding of unreasonableness in this case. 9                The court therefore

finds the forum-selection clause valid and enforceable.

      Under   the    modified      § 1404(a)      framework    applicable     under

Atlantic Marine, Vault’s choice of forum merits no weight, and the

court does not consider arguments about the parties’ private

interests. Atl. Marine, 571 U.S. at 63–64. Accordingly, the court

does not consider the “relative ease of access to sources of proof;

availability of compulsory process for attendance of unwilling,

and   the   cost    of    obtaining      attendance     of   willing,   witnesses;

possibility of view of premises, if view would be appropriate to

the action; and all other practical problems that make trial of a

case easy, expeditious and inexpensive.”                 Id. at 62 n.6 (quoting

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)).                    The

public   interest        factors   the    court   may    consider   include   “the

administrative difficulties flowing from court congestion; the

local interest in having localized controversies decided at home;

[and] the interest in having the trial of a diversity case in a

forum that is at home with the law.”              Id. (alteration in original)

(quoting Piper Aircraft, 454 U.S. at 241 n.6)).                The Supreme Court


9 While one of Vault’s claims alleges fraud on the ground that Dell made
false representations in order to induce Vault to enter into the
agreement with Dell, “[i]n determining whether to enforce a forum
selection clause, ‘it is the forum selection clause itself that must be
the subject of the fraud, and not the whole agreement.’” Brown, 2017
WL 3838640, at *11 (quoting Mid Atl. Paper, LLC v. Scott Cty. Tobacco
Warehouses, Inc., No. 1:03cv00126, 2004 WL 326710, at *1–2 (W.D. Va.
Feb. 23, 2004). Vault does not argue that the forum-selection clause
itself was induced by fraud.

                                          20
has noted that these public interest factors “will rarely defeat

a transfer motion,” such that “the practical result is that forum-

selection clauses should control except in unusual cases.”                    Id. at

64.

       The only public interest factor that Vault argues weighs

against transfer is that this court is an appropriate forum to

apply North Carolina law, which Vault asserts controls the claims

asserted in this case.          (Doc. 14 at 19.)    Even if true, familiarity

with local law is insufficient to weigh against transfer. 10                      See

Atl.    Marine,   571    U.S.    at   67–68   (noting     that    “federal    judges

routinely apply the law of a State other than the State in which

they sit,” and that the district court erred in holding that “the

public-interest factors weighed in favor of keeping the case in

Texas because Texas contract law is more familiar to federal judges

in     Texas   than     to   their    federal    colleagues       in     Virginia”).

Therefore,      the     public    interest      factors    lean     in    favor   of

transferring this action.

       Where, as here, a defendant files a § 1404(a) motion, and the


10Under the modified § 1404(a) framework, “when a party bound by a forum-
selection clause flouts its contractual obligation and files suit in a
different forum, a § 1404(a) transfer of venue will not carry with it
the original venue’s choice-of-law rules.” Atl. Marine, 571 U.S. at 64.
Accordingly, regardless of whether the transferee court finds that the
choice-of-law provision in the forum-selection clause applies, the
Western District of Texas will not need to apply North Carolina choice-
of-law rules, which reduces any weight that might have been given to the
public interest factor that looks to the familiarity of the transferee
court with the applicable law. Id. at 67. The transferee court, and
not this court, will determine the applicable law in this case.

                                         21
parties have agreed to a valid mandatory forum-selection clause,

the district court “should transfer the case unless extraordinary

circumstances unrelated to the convenience of the parties clearly

disfavor a transfer.”       Atl. Marine, 571 U.S. at 52.          While the

Fourth Circuit has recognized that the Supreme Court has “left

open the question of whether a defendant could obtain dismissal

under Fed. R. Civ. P. 12(b)(6),” BAE, 884 F.3d at 470 n.5, the

court has made clear that “§ 1404(a) and the forum non conveniens

doctrine provide appropriate enforcement mechanisms” for a forum-

selection clause.    Atl. Marine, 571 U.S. at 61.       Accordingly, the

court will grant Dell’s motion to transfer the action and will

decline to address the motion to dismiss.

III. CONCLUSION

     For the reasons stated,

     IT IS THEREFORE ORDERED that Vault’s motion to seal (Doc. 13)

is DENIED AS MOOT;

     IT   IS   FURTHER   ORDERED   that   Dell’s   motion   to   dismiss   or

transfer venue (Doc. 7) is GRANTED to the extent of the request to

transfer, and this action is TRANSFERRED to the Western District

of Texas, Austin Division.         The motion to dismiss is DENIED AS

MOOT and WITHOUT PREJUDICE.

     The Clerk of Court is directed to close this case.

                                             /s/   Thomas D. Schroeder
                                          United States District Judge
January 4, 2019

                                     22
